Name: Commission Regulation (EEC) No 90/86 of 17 January 1986 authorizing the conclusion of long-term private storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must in respect of the 1985/86 wine year
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  distributive trades
 Date Published: nan

 No L 14/8 Official Journal of the European Communities 18, 1 . 86 COMMISSION REGULATION (EEC) No 90/86 of 17 January 1986 authorizing the conclusion of long-term private storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must in respect of the 1985/86 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3307/85 (2), and in particular Articles 7 (5) and 65 thereof, 337/79, to know the maximum quantity of table wine subject to storage contract which may be distilled as provided for in the said Article ; whereas producers should therefore be requried to provide intervention agencies with the necessary information, which they are then to pass on to the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 1 . During the period 16 December 1985 to 15 February 1986 private long-term storage contracts may be concluded, in accordance with the provisions of Regula ­ tion (EEC) No 1059/83 , for :  all types of table wine and for table wines in close economic relationship to such table wine, provided that the conditions of Article 6 of that Regulation are met, and  grape must, concentrated grape must and rectified concentrated grape must . 2 . In accordance with Article 6 ( 1 ) of Regulation (EEC) No 337/79 , producers who were subject to the obligations referred to in Articles 39, 40 or 41 of Regulation (EEC) No 337/79 during the 1984/85 wine year shall not be entitled to benefit from the measures provided for in this Regulation unless they provide evidence that they have complied with their obligations during the reference periods laid down in Article 16 of Commission Regula ­ tion (EEC) No 2461 /84 Q, Article 13 of Commission Regulation (EEC) No 2462/84 (6) and Article 16 of Commission Regulation (EEC) No 147/85 Q. Whereas the forward estimate drawn up for the 1985/86 wine year indicates that the amounts of table wine available at the beginning of the wine year exceeds by more than four months' supply those normally used up over the year ; whereas the conditions for authorization of long-term storage contracts specified in Article 7 (4) of Regulation (EEC) No 337/79 are therefore met ; Whereas the forward estimate indicates the existence of surpluses for all types of table wine and for table wines which stand in close economic relationship to those types of table wine ; whereas it should therefore be made possible for long-term contracts to be concluded for those types of table wine ; whereas it is necessary for the same reasons to open this possibility for grape must, concen ­ trated grape must and rectified concentrated grape must ; Whereas Article 6 of Regulation (EEC) No 337/79 provides that only producers fulfilling the obligations laid down in Article 39 and, where appropriate, Articles 40 and 41 of that Regulation during a reference period to be determined may qualify fox the intervention measures ; whereas that period must therefore be specified ; Whereas the first subparagraph of Article 6 (2) of Commission Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must (3), as last amended by Regulation (EEC) No 2850/85 (4), specifies that table wines eligible for long-term storage contracts shall be classified into two categories on the basis of their characteristics with regard to quality ; whereas minimum quality characteristics commensurate with the quality of the 1985 harvest should be fixed for each category ; Whereas it is necessary, for the purposes of possible implementation of Article 12a of Regulation (EEC) No Article 2 The minimum quality conditions that must be met for the two categories of wine referred to in Article 6 (2) of Regulation (EEC) No 1059/83 are set out in the Annexes to this Regulation . (') OJ No L 54, 5 . 3 . 1979 , p. 1 . (2) OJ No L 320, 29 . 11 . 1985, p. 1 . ( 5) OJ No L 116, 30 . 4 . 1983, p. 77. 4 OJ No L 270, 12 . 10 . 1985, p. 6 . (5) OJ No L 231 , 29 . 8 . 1984, p. 12. (6) OJ No L 231 , 29 . 8 . 1984, p. 18 . 0 OJ No L 16, 19 . 1 . 1985, p. 25 . 18 . 1 . 86 Official Journal of the European Communities No L 14/9 Article 3 1 . Producers who, within the limits specified in the first indent of the first subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 1059/83 , wish to conclude a long ­ term storage contract for a table wine shall , when submit ­ ting the application for conclusion of a contract, advise the intervention agency of the total quantity of table wine they have produced during the current wine year. For this purpose the producer shall submit a copy of the production declaration(s) drawn up pursuant to Article 2 of Commission Regulation (EEC) No 2102/84 ('). 2 . The Member States shall communicate to the Commission, not later than 10 May 1986, the maximum quantity of table wine subject to long-term storage contract which may be distilled as provided for in Article 12a (2) of Regulation (EEC) No 337/79 . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 December 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 January 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 194, 24 . 7 . 1984, p. 1 . No L 14/ 10 Official Journal of the European Communities 18 . 1 . 86 ANNEX I MINIMUM QUALITY CONDITIONS FOR SECOND CATEGORY TABLE WINES 10 % vol I. White wines (a) minimum actual alcoholic strength : (b) minimum total acidity (expressed as tartaric acid) : (c) maximum volatile acidity : (d) maximum sulphur dioxide content : (e) maximum residual sugar content : (f) resistance with exposure to air : (g) absence of abnormal taste . 4,5 grams per litre 9 milliequivalents 155 milligrams per litre 2,5 grams per litre good for 24 hours II . Red wines 10 % vol 5 grams per litre 4,5 grams per litre 12 milliequivalents per litre 14 milliequivalents per litre 120 milligrams per litre 2,5 grams per litre good for 24 hours (a) minimum actual alcoholic strength : (b) minimum total acidity (expressed as tartaric acid) :  for wine of an actual alcoholic strength below 1 1 % vol :  for wine of an actual alcoholic strength of 1 1 % vol or more : (c) maximum volatile acidity :  for wine of an actual alcoholic strength below 1 2,5 % vol :  for wine of an actual alcoholic strength of 12,5 % vol or more : (d) maximum sulphur dioxide content : (e) maximum residual sugar content : (f) resistance with exposure to air : (g) absence of abnormal taste : (h) absence of hybrids . Rose wines must comply with the conditions laid down above for red wines except as regards their content of sulphur dioxide, for which the same time limits as those fixed for white wines shall apply. Conditions (a), (d) and (e) shall not apply to wines of types R III , A II and A III . 18 . 1 . 86 Official Journal of the European Communities No L 14/ 11 ANNEX II MINIMUM QUALITY CONDITIONS FOR SUPERIOR CATEGORY TABLE WINES 1 1 % vol I. White wines (a) minimum actual alcoholic strength : (b) minimum total acidity (expressed as tartaric acid) : (c) maximum volatile acidity : (d) maximum sulphur dioxide content : (e) maximum residual sugar content : ( f) resistance with exposure to air : (g) absence of abnormal taste . 4,5 grams per litre 8 milliequivalents per litre 135 milligrams per litre 2 grams per litre good for 24 hours 1 1 % vol II . Red wines (a) minimum actual alcholic strength : (b) minimum total acidity (expressed as tartaric acid) : (c) maximum volatile acidity : (d) maximum sulphar dioxide content : (e) maximum residual sugar content : ( f) resistance with exposure to air : (g) absence of abnormal taste : (h ) absence of hyrids . 4,5 grams per litre 1 1 milliequivalents per litre 95 milligrams per litre 2 grams per litre good for 24 hours Rose wines must comply with the conditions laid down above for red wines except as regards their content of sulphur dioxide , for which the same time limits as those fixed for white wines shall apply . Conditions (a), (d) and (e) shall not apply to wines of types R III , A II and A III .